Citation Nr: 0725583
Decision Date: 08/16/07	Archive Date: 09/11/07

Citation Nr: 0725583	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-19 186	)	DATE AUG 16 2007
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1940 
to October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by an October 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for consideration in 
compliance with the Joint Motion.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  
Here, the Court remanded the Board's October 2005 decision, 
finding that the decision as written precluded effective 
judicial review.  Therefore, the Board finds that its 
decision of October 27, 2005 failed to provide the veteran 
due process under the law.  

Accordingly, in order to prevent prejudice to the veteran, 
the October 2005 Board decision must be vacated, and a new 
decision regarding those issues will be entered as if the 
portion of the Board decision addressing those issues had 
never been issued.




ORDER

The October 27, 2005 Board decision is vacated.




	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0528959	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from December 1940 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the appellant's claims file was returned to his local RO in 
Wichita, Kansas.  

By a January 2005 decision, the Board concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for asthma.  In 
that same decision, the Board directed that additional 
development be undertaken with respect to the underlying 
issue of entitlement to service connection for asthma.  

This case has been advanced on the docket due to good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The appellant does not have asthma that is attributable to 
military service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

By a January 2005 decision, the Board remanded this case.  At 
that time, the Board stated that according to the appellant, 
while he was in the military, he had been treated for asthma 
at the Army Hospital in Manchester, England.  In this regard, 
the Board noted that the evidence of record showed that the 
appellant's service medical records were not available and 
were presumably destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
Board indicated that the RO was to ensure that the appellant 
was to be given every opportunity to submit evidence - lay, 
medical, or otherwise - in support of his claim that he 
experienced asthma which was related to his period of active 
military service, specifically to his reported in-service 
hospitalization for asthma for approximately two and a half 
weeks in February 1945.  The RO sent the appellant a letter 
in March 2005 in which he was notified of the types of 
evidence he needed to submit, and the development the VA 
would undertake.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  Id.  For example, the letter told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was asked to 
identify the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for asthma at any time following military 
service.  He was also asked to furnish any evidence, lay, 
medical, or otherwise, in support of his claim that he had 
asthma related to his military service.  Examples of such 
evidence included "buddy" statements, statements from 
service medical personnel, letters written during service, 
and medical opinions.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  Moreover, the Board observes 
that the April 2004 statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  In this regard, the Board notes that after 
the March 2005 letter was sent to the appellant, the evidence 
of record is negative for a response from him.   

In the present case, with respect to VA's duty to notify, the 
Board observes that it was not until after the original 
rating action on appeal was promulgated did the RO provide 
notice to the appellant regarding the duty to notify him of 
the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Nevertheless, the Board notes that in 
regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Quartuccio, 
16 Vet. App. at 183, 187.  Moreover, the appellant has also 
been notified of the applicable laws and regulations that set 
forth the criteria for the claim for service connection for 
asthma.  The discussions in the statement of the case and the 
supplemental statement of the case have further informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claim of service connection for asthma, none 
was required.  The Board notes that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains: (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

In this case, as previously stated, the appellant's service 
medical records are not available and were presumably 
destroyed in the 1973 fire at the NPRC.  The only service 
medical records located by the NPRC were daily sick reports 
from the 788th Field Artillery (FA) Battalion (BN), which 
showed that the appellant took ill on December 23rd and 
December 28th in 1943, but the reason or nature of the 
illness was not indicated.  Further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  In addition, the evidence of record 
shows that the appellant has been currently diagnosed with 
asthma.  The evidence of record includes an August 2002 
private medical statement from D. C. Goering, M.D., where Dr. 
Goering opines that the appellant's history of asthma was 
longstanding and dated back to a previous hospitalization 
when he was in the service.  However, as explained more fully 
below, the Board does not find the opinion from Dr. Goering 
as to the etiology of the appellant's asthma to be persuasive 
because it is based on the appellant's self-reported history.  
In this regard, although the appellant maintains that his 
currently diagnosed asthma was incurred during service, the 
first evidence of record of a diagnosis of asthma is in March 
2002, approximately 52 years after the appellant's discharge 
from the military.  Thus, a medical examination is not 
necessary.  The Board further observes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the appellant.  The RO has obtained all relevant VA and 
private medical records identified by the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The appellant's WD AGO Form 53-55, Enlisted Record and Report 
of Separation, Honorable Discharge, shows that he had active 
military service from December 1940 to October 1945, and that 
he served with the 788th Field Artillery Battalion.    

In the Veteran's Application for Compensation and/or Pension 
(VA Form 21-426), dated in March 2002, the appellant noted 
that from January 1944 to October 1945, he was treated for 
asthma at the Army Hospital in Manchester, England.     

In March 2002, the RO requested that the NPRC provide the 
appellant's service medical records.  Specifically, the RO 
requested that the NPRC search sick/morning reports for the 
788th FA BN Corps Troops, from January 1, 1944 to March 31, 
1944, and from September 1, 1945 to November 30, 1945, for 
remarks pertaining to asthma at the Manchester England Army 
Hospital.  The NPRC responded that the appellant's records 
were likely lost in a 1973 fire.  In a July 2002 response to 
another search request, the NPRC stated that the appellant's 
allegation had been investigated and that they had found 
daily sick reports from the 788th FA BN where the appellant's 
name appeared.  According to the NPRC, there was no reference 
to the appellant in later sick reports or hospitalization.  
The daily sick reports from the 788th FA BN show that the 
appellant took ill on December 23rd and December 28th in 1943, 
but the reason or nature of the illness was not indicated.  
It was noted that it was in the line of duty.    

In July 2002, the RO received private medical records from 
Dr. Goering, from the Cotton-O'Neil Clinic, dated from 
October 1999 to June 2002.  The records are negative for any 
complaints or findings of asthma.  

On August 27, 2002, the RO received a private medical 
statement from Dr. Goering, dated on August 20, 2002.  In the 
August 2002 statement, Dr. Goering indicated that he had been 
seeing the appellant for the last six years.  Dr. G. stated 
that the appellant had a history of asthma.  According to Dr. 
Goering, at present, the appellant was "not requiring" any 
inhalers or oral medications for his asthma, but that he was 
susceptible to upper respiratory infections.  Dr. Goering 
reported that the appellant's history of asthma was 
longstanding and dated back to a previous hospitalization 
when he was in the service.        

In September 2002, the RO received a private medical 
statement from Dr. Goering, dated on March 25, 2002.  In the 
March 2002 statement, Dr. Goering noted that he had been 
seeing the appellant for the last five years.  Dr. Goering 
stated that the appellant had a history of asthma.  

In February 2004, the RO received a private medical statement 
from R. Voica, M.D., dated in January 2004.  In the January 
2004 statement, Dr. Voica, indicated that the appellant had 
been evaluated twice in January 2004 at the Topeka Allergy & 
Asthma Clinic.  Dr. Voica stated that during the evaluations, 
it was established that the appellant carried a diagnosis of 
bronchial asthma.  Dr. Voica noted that according to the 
appellant's history, his asthma started when he was 19 years 
old.  At that time, the appellant had severe asthma with 
daily symptoms, which lasted for approximately two and a half 
years.  Dr. Voica reported that subsequently, the appellant's 
asthma improved.  According to Dr. Voica, during the last 
several years, the appellant had been experiencing wheezy 
bronchitis at least once per year, which represented an 
exacerbation of the appellant's asthma.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  


The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
NPRC in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).          

In this case, the appellant maintains that while he was in 
the military, he was treated for asthma at the Army Hospital 
in Manchester, England.  The appellant maintains that his 
currently diagnosed asthma is related to his claimed in-
service treatment for asthma.  In this regard, due 
consideration has been given to the appellant's statements 
that his currently diagnosed asthma was incurred during his 
period of active military service.  The appellant is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  There is no evidence of record 
indicating that the appellant has specialized medical 
training so as to be competent to render a medical opinion.      

In the instant case, the first evidence of record of a 
diagnosis of asthma is in March 2002, approximately 52 years 
after the appellant's discharge from the military.  Cf. 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000) (noting that 
aggravation may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In this regard, in a private medical statement 
from Dr. Goering dated in March 2002, Dr. Goering stated that 
he had been seeing the appellant for the last five years and 
that the appellant had a history of asthma.  In addition, in 
an August 2002 statement from Dr. Goering, Dr. Goering 
reported that the appellant's history of asthma was 
longstanding and dated back to a previous hospitalization 
when he was in the service.  Moreover, in the January 2004 
statement from Dr. Voica, although Dr. Voica does not 
specifically relate any currently diagnosed asthma to the 
appellant's period of military service, Dr. Voica noted that 
according to the appellant's history, his asthma started when 
he was 19 years old.  Dr. Voica reported that for 
approximately two and a half years, the appellant had severe 
asthma with daily symptoms, and then the asthma improved.  
According to Dr. Voica, during the last several years, the 
appellant had experienced wheezy bronchitis at least once per 
year, which represented an exacerbation of the appellant's 
asthma.   

To the extent that the private medical statement from Dr. 
Voica may suggest that the appellant's currently diagnosed 
asthma was incurred during his period of active military 
service, the Board finds any such statement to be 
unpersuasive.  In addition, the Board also does not find the 
opinion from Dr. Goering as to the etiology of the 
appellant's asthma to be persuasive.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).     

In this case, although the appellant's service medical 
records are unavailable, the fact remains that there is no 
alternative evidence showing that the appellant experienced 
asthma during his period of military service.  In addition, 
although the appellant maintains that he has experienced 
asthma since his period of time in the military, there is no 
evidence of continuity of symptomatology of the appellant's 
asthma since service discharge.  As previously stated, there 
is no objective evidence of asthma until approximately 52 
years after separation from service.  Thus, there appears to 
be an extensive period of time in which no treatment was 
sought for asthma.  See Maxson, 230 F.3d at 1333.  Moreover, 
neither Dr. Goering nor Dr. Voica cite to any specific 
medical evidence which would support their conclusions.  In 
this regard, although Dr. Goering noted that he had been 
treating the appellant for asthma for approximately six 
years, the private medical treatment records from Dr. 
Goering, from October 1999 to June 2002, are negative for any 
complaints or findings of asthma.  Thus, given that the first 
medical evidence of asthma is in March 2002, approximately 52 
years after the appellant's discharge from the military, it 
appears that the basis for the opinions from Drs. Goering and 
Voica, was the appellant's self-reported history.  The Board 
is not required to accept medical opinions that are based 
solely on recitation of history, such as these.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  In essence, the 
appellant's unsupported history lessens the value of any 
medical opinions because the opinions were clearly based 
solely on that history, since there is no objective 
documentation of asthma until over 52 years after service.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  Thus, the 
probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Therefore, given that the opinions from Drs. Goering and 
Voica are based solely on the appellant's reported history, 
the Board finds that such opinions lack credibility, and are 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) ("[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").  

As such, the fact remains that there is no credible and 
persuasive medical evidence of record which links the 
appellant's currently diagnosed asthma to his period of 
active military service.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record of asthma in March 2002, over 52 years after the 
appellant's separation from the military.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no credible 
and persuasive medical evidence which provides the required 
nexus between military service and the appellant's currently 
diagnosed asthma, service connection for asthma is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for asthma is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


